UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011 – September 30, 2012 Annual Report | September 30, 2012 Vanguard Wellesley ® Income Fund > Vanguard Wellesley Income Fund returned about 16% for the fiscal year ended September30,2012. > The fund’s results were a step ahead of its benchmark return and surpassed the average return of peer-group funds. > The fund’s performance reflected strong returns in both its stock and bond portfolios. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 35 About Your Fund’s Expenses. 36 Trustees Approve Advisory Arrangement. 38 Glossary. 39 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Wellesley Income Fund Investor Shares 15.94% Admiral™ Shares 16.04 Wellesley Income Composite Index 15.63 Mixed-Asset Target Allocation Conservative Funds Average 12.44 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $21.82 $24.47 $0.785 $0.000 Admiral Shares 52.86 59.29 1.944 0.000 1 Chairman’s Letter Dear Shareholder, The fiscal year ended September 30, 2012, was a remarkably strong period for stocks (despite a severe interruption in the spring) and a period of healthy returns for bonds. Vanguard Wellesley Income Fund capitalized on the strength in both asset classes, delivering its highest return in the past 15 fiscal years. Investor Shares of Wellesley Income Fund returned 15.94% over the period, and Admiral Shares returned 16.04%. The fund’s benchmark returned 15.63%, and the average return of peer-group funds was 12.44%. Wellesley seeks to invest about one-third of its portfolio in stocks, especially those that pay above-average dividends or are expected to boost dividends over time. The fund also seeks to invest about two-thirds of its assets in bonds, focusing primarily on investment-grade corporate bonds. Both corporate bonds and higher-yielding stocks have been of particular interest to investors in today’s exceptionally low-yield market. Therefore, I’ll add a cautionary note: These securities are more volatile than the short- and intermediate-term bonds that some investors have fled in search of greater income. 2 As bond yields have declined to generational lows, and rising stock prices have driven dividend yields lower, fund yields have declined. The 30-day SEC yield for Investor Shares declined to 2.44% as of September 30 from 3.26% a year earlier. The yield for Admiral Shares declined to 2.51% from 3.32%. If you hold funds in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, outpacing the gains of their international counterparts. The rally came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. While U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.86% The fund expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 The fund’s equity portfolio provided a major assist The strong stock market rally was the primary driver behind Wellesley’s fiscal-year performance. The equity portion of the fund returned 29.4%, edging past the 28.9% result of its equity benchmark, the FTSE High Dividend Yield Index. Every sector of the equity portfolio, which holds roughly 60 stocks, posted double-digit returns. The fund’s three largest sector holdings were responsible for about half of the equity portfolio’s return: industrials (37.4%), especially machinery manufacturers; consumer staples (24.5%), predominantly a variety of packaged goods companies; and health care (30.3%), especially pharmaceutical firms. Wellesley’s portfolio of more than 600 bonds produced a return of 9.2% during the fiscal period. This was ahead of the 8.8% return of its bond benchmark, the Barclays U.S. Credit A or Better Bond Index. About three-quarters of the fund’s bond portfolio focuses on corporate bonds. These include a wide range of industrial companies; banks, insurers, and other financial institutions; and electric and gas utilities. Because investors had regained their appetite for risk for much of this period, demand was strong for corporate bonds, compared with “safe” government securities. Total Returns Ten Years Ended September 30, 2012 Average Annual Return Wellesley Income Fund Investor Shares 7.70% Wellesley Income Composite Index 7.54 Mixed-Asset Target Allocation Conservative Funds Average 4.93 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 In this kind of environment, bonds of lower credit quality typically outperform higher-credit-quality bonds, and this boosted the fund’s substantial holdings of investment-grade bonds rated “A” and its smaller holdings of investment-grade bonds rated “Baa.” The fund, of course, diversifies its bond holdings, and includes in the remainder of its portfolio the highest-rated corporate bonds (Aa and Aaa), as well as U.S. Treasuries and government mortgage-backed securities. The fund performed well during a tough decade You can review Wellesley’s long-term performance several ways, and all of them will lead you to conclude that the Investment insight How a balanced fund can buffer market volatility A portfolio of stocks and bonds can position an investor for good times and bad: Stocks offer the potential for growth and bonds can act as a shock absorber during stocks’ down days, as in 2008. Of course, when stocks rally, as in fiscal 2012, Wellesley’s mix will limit the potential for gains. You can see the results in the chart, which compares Wellesley’s results with the total returns of its all-stock and all-bond benchmark indexes. A look at Wellesley Income Fund’s recent history 6 fund’s advisor, Wellington Management Company, llp , has done an excellent job. The fund’s average annual return over the ten years ended September 30, 2012, was 7.70%, above the 7.54% return of its benchmark index and well above the 4.93% average return of peer-group funds. The fund’s equity portfolio returned 10.3%, a step ahead of its benchmark (10.2%) and well ahead of the broad stock market (8.8%, as measured by the Dow Jones U.S. Total Stock Market Index). The bond portfolio, with a 5.9% return, has also been a step ahead of its benchmark (5.7%) and the broad bond market (5.3%, as measured by the Barclays U.S. Aggregate Bond Index). It’s worth noting that this impressive ten-year return was produced during a period characterized by severe financial and economic challenges. Wellesley’ ten-year performance is the product of skilled management and low costs, two Vanguard hallmarks that can enhance your chances of investment success. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. (The accompanying Investment Insight on page 6 shows the fund’s performance through the teeth of the financial crisis, and discusses how a balanced fund can help temper the effects of volatility.) Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. 7 I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2012 8 Advisor’s Report Investor Shares of the Wellesley Income Fund returned 15.94% over the 12 months ended September 30, 2012. The composite benchmark, which is weighted 65% Barclays Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 15.63%. The fund’s fixed income holdings returned 9.17% for the period, ahead of the 8.80% return of the bond portfolio’s benchmark. Wellesley’s stock portfolio returned 29.35%, compared with its equity benchmark return of 28.89%. Investment environment Ineffective fiscal policies have motivated the central banks to assume the responsibility for economic growth globally and in the United States. The outsized involvement of central banks and monetary policy is affecting market valuations of yields and relative yields. Beyond this, many of the major themes in the fixed income markets during recent periods haven’t changed during much of this fiscal year—the questionable underlying strength of the U.S. economy, concerns about fiscal troubles in Europe, and an era of lower liquidity in the corporate bond market. Already-low interest rates fell further during the course of the year, and the Treasury yield curve flattened as yields for longer-maturity bonds dropped more than those of shorter-maturity bonds. Liquidity in the corporate bond sector, where the fund invests the majority of its fixed income assets, has improved, but it remains poor even as money continues to flow into the sector. These inflows put less pressure on the market-makers to provide liquidity. However, a shift in sentiment and cash flows could stress these same markets and market-makers as new buyers would need to be found. As we look forward, pending regulations and increased capital requirements are expected to reduce market liquidity and to increase transaction costs. While economic conditions around the world showed little change in the third quarter, equity markets moved steadily higher. We expect global economic growth to continue, but at a slow rate and with varying degrees of recovery by region. The United States has performed better than other economies partly because its deleveraging process is more advanced and partly because it has taken more aggressive policy actions. However, economic growth remains lackluster because of weak employment gains, uncertainty about government policies and the presidential election, and the potential impact of the upcoming “fiscal cliff.” The fund’s successes The fixed income portion of the fund generated a positive return and outpaced its high-quality corporate bond benchmark. Our security selection decisions were favorable, particularly within financials. Relative returns also got a boost from our exposure to agency mortgage-backed securities (MBS) compared with short- 9 maturity corporates. Our interest rate positioning helped relative returns on the margin as well. In the stock portfolio, good selections in consumer discretionary, utilities, and industrials contributed the most to relative returns. Shares of Home Depot, a consumer discretionary holding, outperformed after the company posted solid quarterly earnings and raised its outlook for the full fiscal year. Investors are gaining confidence that Home Depot will benefit from a recovery in the housing market. Our position in Cemig, a large integrated utility based in Brazil, contributed most to relative results. Shares performed well after the company announced a special dividend of approximately 4% during the first quarter. We eliminated our positions in these two stocks as they approached our target prices. Our position in Stanley Black & Decker helped returns within the industrials sector. Shares of the company, which provides consumer and professional tools as well as commercial security products and monitoring, rose after management announced that the company would take a hiatus of 12 to 18 months from acquisitions to focus on organic growth and to integrate recently completed deals; management also raised the dividend by 20% and expanded the stock buyback program. At the end of the period, we continued to hold the stock owing to its attractive valuation and dividend yield. The fund’s shortfalls Our exposure to U.S. Treasury securities not included in the benchmark and a commensurate underweighting in noncorporate credit issuers (such as supranationals, sovereigns, and local agencies and authorities) hindered the bond portfolio’s relative returns. In the stock portfolio, the energy and financials sectors were the largest detractors from relative performance. In energy, our position in Royal Dutch Shell, an integrated oil and gas company, hurt relative results. Shares underperformed after the company posted disappointing quarterly earnings, in part because of low refining margins and soft chemical earnings. We continue to hold the stock and expect it to rebound as major upstream projects reach full capacity and the market responds positively to the expected improvement in production and cash flow. In financials, not owning several strong benchmark names, such as Allstate and Travelers, hurt relative results. Our position in JPMorgan also hurt relative results. After a strong start to the period, shares fell sharply in the second quarter after the company announced an unexpected $2 billion trading loss stemming from a long-standing economic hedging program designed to manage risk against overall credit exposures. While the loss was unexpected and we were disappointed by the news, it did not alter our long-term outlook on the company. Shares have 10 since rebounded as investors gained confidence that the firm’s trading loss had largely been addressed. The fund’s positioning Overall, we continue to remain modestly optimistic about growth and risk in the United States. However, there are important caveats that would urge some caution. Higher fuel and food prices could dampen consumer spending. Moreover, seasonal factors may have overstated recent growth, with a real trajectory quite possibly lower than it may have first seemed on the surface. European economies face a longer recession, hampered by fiscal austerity, unstable banking systems, and shrinking credit availability. We could see another contraction in global credit availability if the situation in Europe deteriorates. A host of forces on the political and policy fronts are playing a central role in shaping the outlook for financial markets and the global economy. Unless Congress acts soon, a combination of expiring tax cuts and mandated spending cuts—the so-called fiscal cliff we face at the start of 2013—will shave an estimated 4 percentage points from U.S. GDP in 2013. This threat to the U.S. economy, with associated flight-to-safety capital flows and expectations of prolonged Fed accommodation, partly explains why Treasury yields are currently near record lows. We expect that these actions will be delayed and their severity diminished, reducing the impact on economic growth. In the fixed income portfolio, we have been modestly reducing risk with the view that events in Europe and closer to home could be disappointing and could hurt the credit markets. Within our corporate bond holdings, we remain broadly diversified and have overweight positions in communications, insurers, REITs, and consumer sector issuers. We have underweight positions in capital goods, energy, and technology bonds. We are also underweighted in sovereigns and other noncorporate issuers, such as the supranationals. We continue to maintain ample liquidity in the fund, holding securities such as Treasuries, agency MBS, and other bonds that can be converted to cash with relative ease. We think duration, or the sensitivity of bonds to interest rates changes, is the greatest risk bond investors are assuming in today’s markets. In the search for yield, fixed income investors can choose greater credit risk, greater interest rate risk, or a combination of the two. We think it is a better time to take on credit risk than interest rate risk. Within the fund, we are inclined to continue to keep duration close to neutral versus the benchmark as persistent government involvement in the markets makes outcomes difficult to predict. Within the equity portfolio, our largest overweight sector positions are in financials and industrials, and our largest underweight sector positions are in consumer discretionary and consumer 11 staples. Consumer staples was the largest absolute sector weighting in the equity portfolio at the end of the period. Significant stock purchases during the period included adding to our positions in JP Morgan and Microsoft and initiating new positions in Roche, United Technologies, and National Grid, a utility company. Among the positions we eliminated were Home Depot (as noted above) and Genuine Parts when they hit our target price. We also sold Chubb because of insufficient yield. Respectfully, John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, llp October 19, 2012 12 Wellesley Income Fund Fund Profile As of September 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.44% 2.51% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 62 433 3,638 Median Market Cap $73.3B $93.2B $35.6B Price/Earnings Ratio 13.8x 15.1x 17.0x Price/Book Ratio 2.2x 2.3x 2.2x Return on Equity 19.6% 20.0% 18.0% Earnings Growth Rate 5.1% 3.6% 10.4% Dividend Yield 3.6% 3.3% 2.0% Foreign Holdings 6.0% 0.0% 0.0% Turnover Rate 33% — — Short-Term Reserves 2.9% — — Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 670 2,673 7,967 Yield to Maturity (before expenses) 2.3% 2.2% 1.6% Average Coupon 4.1% 4.4% 3.7% Average Duration 6.6 years 6.8 years 4.8 years Average Maturity 9.2 years 9.7 years 6.7 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index Index R-Squared 0.97 0.65 Beta 1.00 0.26 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Merck & Co. Inc. Pharmaceuticals 4.8% Chevron Corp. Integrated Oil & Gas 4.8 Johnson & Johnson Pharmaceuticals 4.4 Royal Dutch Shell plc Class B Integrated Oil & Gas 3.8 Marsh & McLennan Cos. Inc. Insurance Brokers 3.6 Pfizer Inc. Pharmaceuticals 3.5 AT&T Inc. Integrated Telecommunication Services 3.2 General Electric Co. Industrial Conglomerates 3.1 Philip Morris International Inc. Tobacco 2.8 JPMorgan Chase & Co. Diversified Financial Services 2.8 Top Ten 36.8% Top Ten as % of Total Net Assets 13.6% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 2.8% 6.0% 12.0% Consumer Staples 17.1 19.6 9.5 Energy 13.4 13.3 10.4 Financials 12.6 9.9 16.0 Health Care 15.2 12.7 11.9 Industrials 14.8 12.2 10.6 Information Technology 9.1 8.3 19.2 Materials 4.3 4.0 3.9 Telecommunication Services 4.7 5.9 2.9 Utilities 6.0 8.1 3.6 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.8% Commercial Mortgage-Backed 0.6 Finance 29.4 Foreign 2.6 Government Mortgage-Backed 9.7 Industrial 36.2 Treasury/Agency 6.9 Utilities 6.3 Other 5.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 15.7% Aaa 3.8 Aa 14.9 A 45.6 Baa 13.1 Ba 0.1 Not Rated 6.8 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 14 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellesley Income Fund Investor Shares 15.94% 6.81% 7.70% $20,997 Barclays U.S. Aggregate Bond Index - 5.16 6.53 5.32 16,800 ••••• • Wellesley Income Composite Index 15.63 5.59 7.54 20,685 – Mixed-Asset Target Allocation Conservative Funds Average 12.44 3.31 4.93 16,183 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 23,184 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 15 Wellesley Income Fund Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $50,000 Year Years Years Investment Wellesley Income Fund Admiral Shares 16.04% 6.90% 7.80% $105,995 Barclays U.S. Aggregate Bond Index 5.16 6.53 5.32 84,000 Wellesley Income Composite Index 15.63 5.59 7.54 103,423 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 115,920 Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 16 Wellesley Income Fund Financial Statements Statement of Net Assets—Investments Summary As of September 30, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.500% 6/30/16 341,500 355,215 1.1% United States Treasury Note/Bond 1.625% 8/15/22 345,000 344,731 1.1% United States Treasury Note/Bond 4.750% 2/15/41 85,000 119,266 0.4% United States Treasury Note/Bond 0.875%–4.375% 1/31/17–11/15/41 293,409 336,257 1.0% 1,155,469 3.6% Agency Bonds and Notes † 149,496 0.5% Conventional Mortgage-Backed Securities Freddie Mac Gold Pool 5.500% 8/1/40 113,477 123,775 0.4% Freddie Mac Gold Pool 3.000%–5.500% 6/1/18–10/1/42 1,378,726 1,503,328 4.6% Conventional Mortgage- Backed Securities—Other † 14,451 0.0% 1,641,554 5.0% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 81,301 89,781 0.2% Nonconventional Mortgage- Backed Securities—Other † 21,938 0.1% 111,719 0.3% Total U.S. Government and Agency Obligations (Cost $2,935,021) 3,058,238 9.4% Asset-Backed/Commercial Mortgage-Backed Securities Citibank Omni Master Trust 4.900% 11/15/18 38,000 41,330 0.1% GE Equipment Small Ticket LLC Series 2011-1 1.450% 1/21/18 13,388 13,484 0.1% 3 Asset-Backed/Commercial Mortgage- Backed Securities—Other † 486,170 1.5% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $529,662) 540,984 1.7% 17 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance Banking Bank of America Corp. 3.625%–7.375% 1/15/13–2/7/42 272,310 303,795 0.9% Bank One Corp. 7.750% 7/15/25 25,000 32,308 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 18,549 0.1% Citigroup Inc. 3.953%–8.500% 1/15/15–1/30/42 342,482 389,894 1.2% Goldman Sachs Group Inc. 3.625%–7.500% 2/7/16–2/1/41 342,378 389,913 1.2% JPMorgan Chase & Co. 2.000%–6.300% 9/15/14–1/6/42 309,835 349,910 1.1% Merrill Lynch & Co. Inc. 5.000%–6.875% 2/3/14–1/29/37 77,000 85,788 0.3% Wachovia Bank NA 4.800% 11/1/14 19,640 21,110 0.1% Wachovia Corp. 4.875%–6.605% 2/15/14–10/1/25 58,245 65,335 0.2% Wells Fargo & Co. 2.625%–5.625% 10/1/14–3/8/22 216,700 240,272 0.7% Wells Fargo Bank NA 5.950% 8/26/36 25,000 31,964 0.1% 3 Banking—Other † 2,304,303 7.1% Brokerage † 7,857 0.0% Finance Companies General Electric Capital Corp. 3.150%–6.875% 10/20/16–1/10/39 323,946 384,405 1.2% Finance Companies—Other † 12,598 0.0% 3 Insurance † 746,295 2.3% Other Finance † 25,286 0.1% 3 Real Estate Investment Trusts † 204,458 0.6% 5,614,040 17.3% Industrial Basic Industry † 176,595 0.6% 3 Capital Goods † 566,205 1.7% Communication AT&T Inc. 1.600%–6.550% 8/15/15–8/15/41 262,627 309,648 1.0% BellSouth Corp. 6.000% 11/15/34 34,000 39,172 0.1% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 33,998 0.1% 3 Communication—Other † 1,214,574 3.7% 3 Consumer Cyclical † 1,189,928 3.7% Consumer Noncyclical Bestfoods 6.625% 4/15/28 25,000 35,958 0.1% Johnson & Johnson 2.150%–6.730% 5/15/16–11/15/23 26,000 33,165 0.1% 3 Kraft Foods Group Inc. 2.250%–5.000% 6/5/17–6/4/42 30,895 33,230 0.1% Kraft Foods Inc. 4.125%–6.875% 2/9/16–2/9/40 49,000 60,647 0.2% Merck & Co. Inc. 3.875%–5.000% 6/30/15–1/15/21 61,585 70,822 0.2% Pfizer Inc. 5.350%–6.200% 3/15/15–3/15/19 48,210 58,374 0.2% Philip Morris International Inc. 2.500%–4.500% 3/26/20–8/21/42 76,740 83,230 0.2% Unilever Capital Corp. 4.250% 2/10/21 78,185 91,172 0.3% Wyeth LLC 5.950% 4/1/37 15,000 20,145 0.1% 3 Consumer Noncyclical—Other † 1,631,208 5.0% Energy Shell International Finance BV 3.100%–4.375% 6/28/15–3/25/20 56,000 62,587 0.2% Texaco Capital Inc. 8.625% 4/1/32 25,000 40,556 0.1% 3 Energy—Other † 416,706 1.3% 3 Other Industrial † 47,925 0.2% Technology † 500,906 1.5% 3 Transportation † 189,044 0.6% 6,905,795 21.3% 18 Wellesley Income Fund Market Percentage Value of Net ($000) Assets Utilities 3 Electric † 1,078,481 3.3% 3 Natural Gas † 128,000 0.4% 1,206,481 3.7% Total Corporate Bonds (Cost $12,323,442) 13,726,316 42.3% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $454,640) † 497,737 1.5% Taxable Municipal Bonds (Cost $868,057) † 1,056,912 3.2% Shares Common Stocks Consumer Discretionary Mattel Inc. 3,910,130 138,731 0.4% Consumer Discretionary—Other † 201,088 0.6% 339,819 1.0% Consumer Staples Philip Morris International Inc. 3,811,140 342,774 1.1% Kraft Foods Inc. 6,941,660 287,038 0.9% Kimberly-Clark Corp. 3,024,830 259,470 0.8% Sysco Corp. 7,359,520 230,132 0.7% Unilever NV 5,933,610 210,524 0.6% Altria Group Inc. 3,936,260 131,432 0.4% Procter & Gamble Co. 1,858,390 128,898 0.4% Imperial Tobacco Group plc 3,467,718 128,467 0.4% General Mills Inc. 3,083,400 122,873 0.4% Consumer Staples—Other † 219,706 0.7% 2,061,314 6.4% Energy Chevron Corp. 4,956,680 577,751 1.8% Royal Dutch Shell plc Class B 12,998,253 462,554 1.4% Exxon Mobil Corp. 3,477,700 318,036 1.0% ConocoPhillips 3,262,570 186,554 0.6% Energy—Other † 70,885 0.2% 1,615,780 5.0% Financials Marsh & McLennan Cos. Inc. 12,697,490 430,826 1.3% JPMorgan Chase & Co. 8,323,800 336,947 1.0% M&T Bank Corp. 2,108,240 200,620 0.6% BlackRock Inc. 1,025,790 182,898 0.6% National Bank of Canada 1,820,610 137,782 0.4% Wells Fargo & Co. 3,607,662 124,573 0.4% Financials—Other † 94,966 0.3% 1,508,612 4.6% Health Care Merck & Co. Inc. 12,855,950 579,803 1.8% Johnson & Johnson 7,723,190 532,205 1.6% Pfizer Inc. 17,062,250 423,997 1.3% Roche Holding AG 1,018,310 190,471 0.6% Health Care—Other † 94,756 0.3% 1,821,232 5.6% 19 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Industrials General Electric Co. 16,242,800 368,874 1.1% 3M Co. 2,860,860 264,401 0.8% Eaton Corp. 5,193,960 245,467 0.7% Illinois Tool Works Inc. 3,794,770 225,675 0.7% United Technologies Corp. 1,998,800 156,486 0.5% Stanley Black & Decker Inc. 1,788,500 136,373 0.4% United Parcel Service Inc. Class B 1,643,200 117,604 0.4% Waste Management Inc. 3,665,520 117,590 0.4% Industrials—Other † 152,176 0.5% 1,784,646 5.5% Information Technology Analog Devices Inc. 7,278,280 285,236 0.9% Intel Corp. 12,178,820 276,216 0.8% Microsoft Corp. 5,673,760 168,964 0.5% Maxim Integrated Products Inc. 5,734,550 152,654 0.5% Linear Technology Corp. 3,634,070 115,745 0.4% Information Technology—Other † 94,261 0.3% 1,093,076 3.4% Materials EI du Pont de Nemours & Co. 2,844,810 143,009 0.4% Dow Chemical Co. 4,537,200 131,397 0.4% International Paper Co. 3,505,630 127,324 0.4% Materials—Other † 113,471 0.4% 515,201 1.6% Telecommunication Services AT&T Inc. 10,112,405 381,238 1.2% Vodafone Group plc ADR 6,414,790 182,789 0.5% 564,027 1.7% Utilities Xcel Energy Inc. 6,547,170 181,422 0.6% National Grid plc 14,253,299 157,227 0.5% NextEra Energy Inc. 2,004,370 140,967 0.4% Utilities—Other † 243,931 0.7% 723,547 2.2% Total Common Stocks (Cost $9,502,544) 12,027,254 37.0% Face Maturity Amount Coupon Date ($000) Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 9/28/12, Repurchase Value $73,601,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 3/1/26) 0.170% 10/1/12 73,600 73,600 0.2% 20 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Bank of Montreal (Dated 9/28/12, Repurchase Value $75,001,000, collateralized by Federal National Mortgage Assn. 4.000%, 12/1/40, and Government National Mortgage Assn. 3.500%, 9/20/42) 0.230% 10/1/12 75,000 75,000 0.2% Barclays Capital Inc. (Dated 9/28/12, Repurchase Value $219,105,000, collateralized by Federal National Mortgage Assn. 3.000%, 4/1/27–9/1/42) 0.250% 10/1/12 219,100 219,100 0.7% Deutsche Bank Securities, Inc. (Dated 9/28/12, Repurchase Value $12,400,000, collateralized by U.S. Treasury Notes, 0.125%, 7/31/14) 0.250% 10/1/12 12,400 12,400 0.1% HSBC Bank USA (Dated 9/28/12, Repurchase Value $106,302,000, collateralized by Federal National Mortgage Assn. 4.500%, 12/1/40) 0.240% 10/1/12 106,300 106,300 0.3% RBC Capital Markets LLC (Dated 9/28/12, Repurchase Value $151,203,000, collateralized by Federal Home Loan Mortgage Corp. 2.011%, 10/1/42, and Federal National Mortgage Assn. 2.548%–4.500%, 7/1/20–10/1/42) 0.250% 10/1/12 151,200 151,200 0.5% RBC Capital Markets LLC (Dated 9/26/12, Repurchase Value $250,008,000, collateralized by Federal National Mortgage Assn. 2.310%, 7/1/42, and Government National Mortgage Assn. 3.000%– 5.500%, 8/20/27–9/20/42) 0.170% 10/3/12 250,000 250,000 0.8% RBS Securities, Inc. (Dated 9/28/12, Repurchase Value $37,201,000, collateralized by U.S. Treasury Notes, 0.250%, 11/30/13) 0.200% 10/1/12 37,200 37,200 0.1% 924,800 2.9% Total Temporary Cash Investments (Cost $924,800) 924,800 2.9% Total Investments (Cost $27,538,166) 31,832,241 98.0% Other Assets and Liabilities Other Assets 4 1,239,488 3.8% Liabilities (595,089) (1.8%) 644,399 2.0% Net Assets 32,476,640 100.0% 21 Wellesley Income Fund At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 27,911,358 Overdistributed Net Investment Income (18,943) Accumulated Net Realized Gains 287,322 Unrealized Appreciation (Depreciation) Investment Securities 4,294,075 Futures Contracts 2,265 Swap Contracts 337 Foreign Currencies 226 Net Assets 32,476,640 Investor Shares—Net Assets Applicable to 486,893,029 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,915,545 Net Asset Value Per Share—Investor Shares $24.47 Admiral Shares—Net Assets Applicable to 346,809,529 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 20,561,095 Net Asset Value Per Share—Admiral Shares $59.29 See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $2,312,744,000, representing 7.1% of net assets. 4 Cash of $8,200,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellesley Income Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 1 385,182 Interest 639,437 Security Lending 1,680 Total Income 1,026,299 Expenses Investment Advisory Fees—Note B Basic Fee 12,957 Performance Adjustment 1,512 The Vanguard Group—Note C Management and Administrative—Investor Shares 18,892 Management and Administrative—Admiral Shares 18,557 Marketing and Distribution—Investor Shares 3,005 Marketing and Distribution—Admiral Shares 3,294 Custodian Fees 290 Auditing Fees 28 Shareholders’ Reports—Investor Shares 208 Shareholders’ Reports—Admiral Shares 65 Trustees’ Fees and Expenses 56 Total Expenses 58,864 Net Investment Income 967,435 Realized Net Gain (Loss) Investment Securities Sold 693,961 Futures Contracts (23,684) Swap Contracts 2,901 Foreign Currencies (467) Realized Net Gain (Loss) 672,711 Change in Unrealized Appreciation (Depreciation) Investment Securities 2,411,589 Futures Contracts 7,847 Swap Contracts 337 Foreign Currencies 558 Change in Unrealized Appreciation (Depreciation) 2,420,331 Net Increase (Decrease) in Net Assets Resulting from Operations 4,060,477 1 Dividends are net of foreign withholding taxes of $3,427,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellesley Income Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 967,435 794,139 Realized Net Gain (Loss) 672,711 235,321 Change in Unrealized Appreciation (Depreciation) 2,420,331 (115,354) Net Increase (Decrease) in Net Assets Resulting from Operations 4,060,477 914,106 Distributions Net Investment Income Investor Shares (372,194) (344,265) Admiral Shares (597,136) (456,843) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (969,330) (801,108) Capital Share Transactions Investor Shares 801,173 (263,041) Admiral Shares 5,513,170 5,205,414 Net Increase (Decrease) from Capital Share Transactions 6,314,343 4,942,373 Total Increase (Decrease) 9,405,490 5,055,371 Net Assets Beginning of Period 23,071,150 18,015,779 End of Period 1 32,476,640 23,071,150 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($18,943,000) and ($17,728,000). See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellesley Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $21.82 $21.60 $19.98 $19.60 $22.30 Investment Operations Net Investment Income .787 .819 .819 .914 .981 Net Realized and Unrealized Gain (Loss) on Investments 2.648 .224 1.622 .703 (2.421) Total from Investment Operations 3.435 1.043 2.441 1.617 (1.440) Distributions Dividends from Net Investment Income (.785) (.823) (.821) (.916) (1.002) Distributions from Realized Capital Gains — — — (.321) (.258) Total Distributions (.785) (.823) (.821) (1.237) (1.260) Net Asset Value, End of Period $24.47 $21.82 $21.60 $19.98 $19.60 Total Return 1 15.94% 4.86% 12.45% 9.01% -6.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11,916 $9,875 $10,061 $8,021 $7,281 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.25% 0.28% 0.31% 0.25% Ratio of Net Investment Income to Average Net Assets 3.39% 3.76% 3.99% 5.00% 4.60% Portfolio Turnover Rate 33% 3 48% 3 30% 53% 27% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.01%, and 0.00%. 3 Includes 26% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Wellesley Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $52.86 $52.34 $48.41 $47.48 $54.02 Investment Operations Net Investment Income 1.949 2.021 2.019 2.259 2.430 Net Realized and Unrealized Gain (Loss) on Investments 6.425 .528 3.936 1.713 (5.865) Total from Investment Operations 8.374 2.549 5.955 3.972 (3.435) Distributions Dividends from Net Investment Income (1.944) (2.029) (2.025) (2.264) (2.480) Distributions from Realized Capital Gains — — — (.778) (.625) Total Distributions (1.944) (2.029) (2.025) (3.042) (3.105) Net Asset Value, End of Period $59.29 $52.86 $52.34 $48.41 $47.48 Total Return 1 16.04% 4.90% 12.54% 9.14% -6.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,561 $13,197 $7,955 $5,774 $5,116 Ratio of Total Expenses to Average Net Assets 2 0.18% 0.18% 0.21% 0.21% 0.15% Ratio of Net Investment Income to Average Net Assets 3.46% 3.83% 4.06% 5.10% 4.70% Portfolio Turnover Rate 33% 3 48% 3 30% 53% 27% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.01%, and 0.00%. 3 Includes 26% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 26 Wellesley Income Fund Notes to Financial Statements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 27 Wellesley Income Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended September 30, 2012, the fund’s average investments in long and short futures contracts represented less than 1% and 1% of net assets, respectively, based on quarterly average aggregate settlement values. 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit exposure of the fund or to actively overweight or underweight credit exposure to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended September 30, 2012, the fund’s average amounts of credit protection sold, credit protection purchased, interest rate swaps, and total return swaps each represented less than 1% of net assets, based on quarterly average notional amounts. 28 Wellesley Income Fund 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 29 Wellesley Income Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to a combined index comprising the Barclays U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the year ended September 30, 2012, the investment advisory fee represented an effective annual basic rate of 0.05% of the fund’s average net assets before an increase of $1,512,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $4,521,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.81% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
